14 N.Y.3d 822 (2010)
In the Matter of ARCELORMITTAL LACKAWANNA LLC et al., Respondents,
v.
CITY OF LACKAWANNA, Respondent, and
CITY OF LACKAWANNA SCHOOL DISTRICT, Intervenor-Respondent.
COUNTY OF ERIE, Proposed Intervenor-Appellant.
Mo. No. 2010-234.
Court of Appeals of New York.
Submitted February 16, 2010.
Decided April 6, 2010.
*823 Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.